EXHIBIT 10.4
 
STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this “Agreement”), dated as of March xx, 2013, by
and between [investors] (“Pledgee”) and Terra Tech Corp., a Nevada corporation
(“Pledgor”).
 
BACKGROUND
 
Pledgor and certain of its subsidiaries have entered into a General Security
Agreement dated as of the date hereof (as amended, modified, restated or
supplemented from time to time, the “Security Agreement”), pursuant to which
Pledgee has provided certain loans to Pledgor.
 
Pledgor has agreed to pledge and grant a security interest in the collateral
described herein to Pledgee on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. Defined Terms. All capitalized terms used herein which are not defined shall
have the meanings given to them in the Security Agreement.
 
2. Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of the obligations set forth under the Security
Agreement and any ancillary agreements (the Security Agreement and the ancillary
agreements, as each may be amended, restated, modified and/or supplemented from
time to time, collectively, the “Documents”) and (b) all other indebtedness,
obligations and liabilities of Pledgor to Pledgee whether now existing or
hereafter arising, direct or indirect, liquidated or unliquidated, absolute or
contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise Pledgor hereby pledges,
assigns, hypothecates, transfers and grants a security interest to Pledgee in
all of the following (the “Collateral”):
 
(a) the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (together with any additional shares of stock or other equity
interests acquired by Pledgor, the “Pledged Stock”), the certificates
representing the Pledged Stock and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Stock;
 
(b) all additional shares of stock of any issuer (each, an “Issuer”) of the
Pledged Stock from time to time acquired by Pledgor in any manner, including,
without limitation, stock dividends or a distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off (which
shares shall be deemed to be part of the Collateral), and the certificates
representing such additional shares, and all dividends, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares; and
 
 
1

--------------------------------------------------------------------------------

 
 
(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3. Delivery of Collateral. All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Pledgee. Pledgor
hereby authorizes the Issuer upon demand by Pledgee to deliver any certificates,
instruments or other distributions issued in connection with the Collateral
directly to Pledgee, in each case to be held by Pledgee, subject to the terms
hereof. Upon an Event of Default (as defined below) that has occurred and is
continuing beyond any applicable grace period, Pledgee shall have the right,
during such time in its discretion and without notice to Pledgor, to transfer to
or to register in the name of Pledgee or any of its nominees any or all of the
Pledged Stock. In addition, Pledgee shall have the right at such time to
exchange certificates or instruments representing or evidencing Pledged Stock
for certificates or instruments of smaller or larger denominations.
 
4. Representations and Warranties of Pledgor. Pledgor represents and warrants to
Pledgee (which representations and warranties shall be deemed to continue to be
made until all of the Indebtedness has been paid in full and each Document and
each agreement and instrument entered into in connection therewith has been
irrevocably terminated) that:
 
(a) the execution, delivery and performance by Pledgor of this Agreement and the
pledge of the Collateral hereunder do not and will not result in any violation
of any agreement, indenture, instrument, license, judgment, decree, order, law,
statute, ordinance or other governmental rule or regulation applicable to
Pledgor;
 
(b) this Agreement constitutes the legal, valid, and binding obligation of
Pledgor enforceable against Pledgor in accordance with its terms;
 
(c) (i) all Pledged Stock owned by Pledgor is set forth on Schedule A hereto and
(ii) Pledgor is the direct and beneficial owner of each share of the Pledged
Stock;
 
(d) all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;
 
(e) no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f) there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
 
2

--------------------------------------------------------------------------------

 
 
(g) Pledgor has the requisite power and authority to enter into this Agreement
and to pledge and assign the Collateral to Pledgee in accordance with the terms
of this Agreement.
 
(h) Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to Pledgee hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Documents, free and clear of any other security interest, pledge, claim, lien,
charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”).
 
(i) there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties.
 
(j) none of the Pledged Stock has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.
 
(k) the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in Pledgee all rights of Pledgor in the
Collateral as contemplated by this Agreement.
 
(l) The Pledged Stock constitutes one hundred percent (100%) of the issued and
outstanding shares of capital stock of each Issuer.
 
5. Covenants. Pledgor covenants that, until the Indebtedness shall be satisfied
in full and each Document and each agreement and instrument entered into in
connection therewith is irrevocably terminated:
 
(a) Pledgor will not sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will Pledgor create,
incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.
 
(b) Pledgor will, at its expense, defend Pledgee’s right, title and security
interest in and to the Collateral against the claims of any other party.
 
(c) Pledgor shall at any time, and from time to time, upon the written request
of Pledgee, execute and deliver such further documents and do such further acts
and things as Pledgee may reasonably request in order to effect the purposes of
this Agreement including, but without limitation, delivering to Pledgee upon the
occurrence of an Event of Default irrevocable proxies in respect of the
Collateral in form satisfactory to Pledgee. Until receipt thereof, upon an Event
of Default that has occurred and is continuing beyond any applicable grace
period, this Agreement shall constitute Pledgor’s proxy to Pledgee or its
nominee to vote all shares of Collateral then registered in Pledgor’s name.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Pledgor will not consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.
 
6. Voting Rights and Dividends. In addition to Pledgee’s rights and remedies set
forth in Section 8 hereof, in case an Event of Default shall have occurred and
be continuing, beyond any applicable cure period, Pledgee shall (i) be entitled
to vote the Collateral, (ii) be entitled to give consents, waivers and
ratifications in respect of the Collateral (Pledgor hereby irrevocably
constituting and appointing Pledgee, with full power of substitution, the proxy
and attorney-in-fact of Pledgor for such purposes) and (iii) be entitled to
collect and receive for its own use cash dividends paid on the Collateral.
Pledgor shall not be permitted to exercise or refrain from exercising any voting
rights or other powers if, in the reasonable judgment of Pledgee, such action
would have a material adverse effect on the value of the Collateral or any part
thereof; and, provided, further, that Pledgor shall give at least five (5) days’
written notice of the manner in which Pledgor intends to exercise, or the
reasons for refraining from exercising, any voting rights or other powers other
than with respect to any election of directors and voting with respect to any
incidental matters. Following the occurrence of an Event of Default, all
dividends and all other distributions in respect of any of the Collateral, shall
be delivered to Pledgee to hold as Collateral and shall, if received by Pledgor,
be received in trust for the benefit of Pledgee, be segregated from the other
property or funds of Pledgor, and be forthwith delivered to Pledgee as
Collateral in the same form as so received (with any necessary endorsement).
 
7. Event of Default. An Event of Default shall be deemed to have occurred and
may be declared by Pledgee upon the happening of any of the following events:
 
(a) An “Event of Default” (or similar term) under any Document or any agreement
or note related to any Document shall have occurred and be continuing beyond any
applicable cure period;
 
(b) Pledgor shall default in the performance of any of its obligations under any
agreement between Pledgor and Pledgee, including, without limitation, this
Agreement, and such default shall not be cured for a period of ten (10) days
after the occurrence thereof;
 
(c) Any representation or warranty of Pledgor made herein, in any Document or in
any agreement, statement or certificate given in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false or misleading in
any material respect;
 
(d) Any portion of the Collateral is subjected to levy of execution, attachment,
distraint or other judicial process; or any portion of the Collateral is the
subject of a claim (other than by Pledgee) of a Lien or other right or interest
in or to the Collateral and such levy or claim shall not be cured, disputed or
stayed within a period of fifteen (15) business days after the occurrence
thereof; or
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Pledgor shall (i) apply for, consent to, or suffer to exist the appointment
of, or the taking of possession by, a receiver, custodian, trustee, liquidator
or other fiduciary of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, or fail to have dismissed, within sixty (60) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing.
 
8. Remedies. In case an Event of Default shall have occurred and be declared by
Pledgee, Pledgee may:
 
(a) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(b) Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and
 
(c) Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as Pledgee in its sole discretion may determine, or as may be required by
applicable law.
 
Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder. At any such sale, unless prohibited by
applicable law, Pledgee may bid for and purchase the whole or any part of the
Collateral so sold free from any such right or equity of redemption. All moneys
received by Pledgee hereunder whether upon sale of the Collateral or any part
thereof or otherwise shall be held by Pledgee and applied by it as provided in
Section 10 hereof. No failure or delay on the part of Pledgee in exercising any
rights hereunder shall operate as a waiver of any such rights nor shall any
single or partial exercise of any such rights preclude any other or future
exercise thereof or the exercise of any other rights hereunder. Pledgee shall
have no duty as to the collection or protection of the Collateral or any income
thereon nor any duty as to preservation of any rights pertaining thereto, except
to apply the funds in accordance with the requirements of Section 10 hereof.
Pledgee may exercise its rights with respect to property held hereunder without
resort to other security for or sources of reimbursement for the Indebtedness.
In addition to the foregoing, Pledgee shall have all of the rights, remedies and
privileges of a secured party under the Uniform Commercial Code of New York
regardless of the jurisdiction in which enforcement hereof is sought.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Private Sale. Pledgor recognizes that Pledgee may be unable to effect (or to
do so only after delay which would adversely affect the value that might be
realized from the Collateral) a public sale of all or part of the Collateral by
reason of certain prohibitions contained in the Securities Act, and may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Pledgor agrees that any such private sale may be
at prices and on terms less favorable to the seller than if sold at public sales
and that such private sales shall be deemed to have been made in a commercially
reasonable manner. Pledgor agrees that Pledgee has no obligation to delay sale
of any Collateral for the period of time necessary to permit the Issuer to
register the Collateral for public sale under the Securities Act.
 
10. Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by Pledgee
as follows:
 
(a) First, to the payment of all costs, reasonable expenses and charges of
Pledgee and to the reimbursement of Pledgee for the prior payment of such costs,
reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expenses of any taking, attorneys’ fees and reasonable expenses, court costs,
any other fees or expenses incurred or expenditures or advances made by Pledgee
in the protection, enforcement or exercise of its rights, powers or remedies
hereunder;
 
(b) Second, to the payment of the Indebtedness, in whole or in part, in such
order as Pledgee may elect, whether or not such Indebtedness is then due;
 
(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, the UCC; and
 
(d) Fourth, to the extent of any surplus to the Pledgor or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
Pledgor shall be liable for the deficiency plus the costs and fees of any
attorneys employed by Pledgee to collect such deficiency.
 
11. Waiver of Marshaling. Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
12. No Waiver. Any and all of Pledgee’s rights with respect to the Liens granted
under this Agreement shall continue unimpaired, and Pledgor shall be and remain
obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by Pledgee in reference to any of the Indebtedness.
Pledgor hereby waives all notice of any such delay, extension, release,
substitution, renewal, compromise or other indulgence, and hereby consents to be
bound hereby as fully and effectively as if Pledgor had expressly agreed thereto
in advance. No delay or extension of time by Pledgee in exercising any power of
sale, option or other right or remedy hereunder, and no failure by Pledgee to
give notice or make demand, shall constitute a waiver thereof, or limit, impair
or prejudice Pledgee’s right to take any action against Pledgor or to exercise
any other power of sale, option or any other right or remedy.
 
 
6

--------------------------------------------------------------------------------

 
 
13. Expenses. The Collateral shall secure, and Pledgor shall pay to Pledgee on
demand, from time to time, all reasonable costs and expenses, (including but not
limited to, reasonable attorneys’ fees and costs, taxes, and all transfer,
recording, filing and other charges) of, or incidental to, the custody, care,
transfer, administration of the Collateral or any other collateral, or in any
way relating to the enforcement, protection or preservation of the rights or
remedies of Pledgee under this Agreement or with respect to any of the
Indebtedness.
 
14. Pledgee Appointed Attorney-In-Fact and Performance by Pledgee. Upon the
occurrence of an Event of Default, Pledgor hereby irrevocably constitutes and
appoints Pledgee [do we want to the use the same Agent as used in the Security
Agreement?] as Pledgor’s true and lawful attorney-in-fact, with full power of
substitution, to execute, acknowledge and deliver any instruments and to do in
Pledgor’s name, place and stead, all such acts, things and deeds for and on
behalf of and in the name of Pledgor, which Pledgor could or might do or which
Pledgee may deem necessary, desirable or convenient to accomplish the purposes
of this Agreement, including, without limitation, to execute such instruments of
assignment or transfer or orders and to register, convey or otherwise transfer
title to the Collateral into Pledgee’s name. Pledgor hereby ratifies and
confirms all that said attorney-in-fact may so do and hereby declares this power
of attorney to be coupled with an interest and irrevocable. If Pledgor fails to
perform any agreement herein contained, Pledgee may itself perform or cause
performance thereof, and any costs and expenses of Pledgee incurred in
connection therewith shall be paid by the Pledgor as provided in Section 10
hereof.
 
15. WAIVERS. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
 
7

--------------------------------------------------------------------------------

 
 
16. Recapture. Notwithstanding anything to the contrary in this Agreement, if
Pledgee receives any payment or payments on account of the Indebtedness, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under the United States Bankruptcy Code,
as amended, or any other federal or state bankruptcy, reorganization, moratorium
or insolvency law relating to or affecting the enforcement of creditors’ rights
generally, common law or equitable doctrine, then to the extent of any sum not
finally retained by Pledgee, Pledgor’s obligations to Pledgee shall be
reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to Pledgee, which payment shall
be due on demand.
 
17. Captions. All captions in this Agreement are included herein for convenience
of reference only and shall not constitute part of this Agreement for any other
purpose.
 
18. Miscellaneous.
 
(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.
 
(b) No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.
 
(c) In the event that any provision of this Agreement or the application thereof
to Pledgor or any circumstance in any jurisdiction governing this Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.
 
(d) This Agreement shall be binding upon Pledgor, and Pledgor’s successors and
assigns, and shall inure to the benefit of Pledgee and its successors and
assigns.
 
(e) Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Security Agreement.
 
(f) This Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.
 
 
8

--------------------------------------------------------------------------------

 
 
(g) PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL PURPOSES IN
CONNECTION WITH THIS AGREEMENT. ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK. PLEDGOR FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH
PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE
OR BASED UPON FORUM NON CONVENIENS.
 
(h) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.
 
 
 
[Remainder of Page Intentionally Left Blank]
 
 
9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
 

  TERRA TECH CORP.                
 
By:
/s/        Name: Derek Peterson       Title:   CEO          

 
 

 
PLEDGEES:
               
 
By:
/s/        Name:       Title:          

 
 
 

 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE A to the Stock Pledge Agreement
 
Pledged Stock
 


Pledgor
Issuer
Class of Stock
Stock Certificate Number
Par Value
Number of Shares
Terra Tech Corp.
GrowOp Technology Ltd.
Common stock
None*
$0.001
One (1)



*The sole existing security of GrowOp Technology Ltd. is one (1) share of common
stock, par value $0.001 per share, and held by Terra Tech Corp.. The existence
of this sole share of common stock is evidenced by way of a written consent in
lieu of special meeting of the directors of TT Acquisitions, Inc., dated
February 8, 2012. On February 9, 2012, Terra Tech Corp., entered into an
Agreement and Plan of Merger dated February 9, 2012, by and among GrowOp
Technology Ltd., TT Acquisitions, Inc., a Nevada corporation and a wholly-owned
subsidiary of Terra Tech Corp. (“TT Acquisitions”), and GrowOp Technology Ltd.
Pursuant to Article 1.5(e) of the Agreement and Plan of Merger, each share of
Common Stock, $.001 par value per share, of TT Acquisitions, Inc. issued and
outstanding immediately prior to the Effective Time was converted into one
validly issued, fully paid and nonassessable share of Common Stock, $.001 par
value, of GrowOp Technology Inc.
 

 
 
 
11

--------------------------------------------------------------------------------